 1 JERRY PERSKY
     California State Bar No. 96574
 2 5657 Wilshire Boulevard, Suite 410
     Los Angeles, California 90036
 3 Telephone No. (323) 938-4000
     Facsimile No.   (323) 938-4068
 4 E-mail address: jpersky48@aol.com
 5 Attorney for Plaintiff
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11 RYAN CARBONI,                 )              CV 17-7966-MRW
                                )
12                 Plaintiff,   )               ORDER AWARDING EAJA
                                )               ATTORNEY FEES
13          v.                  )
                                )
14   NANCY A. BERRYHILL, ACTING )
     COMMISSIONER OF SOCIAL     )
15   SECURITY ADMINISTRATION,   )
                                )
16                 Defendant.   )
                                )
17
18            Based upon the parties’ Stipulation for the Award and Payment of Equal
19   Access to Justice Act (EAJA) fees, IT IS ORDERED that Plaintiff shall be
20   awarded attorney fees under the EAJA in the amount of four thousand dollars and
21   no cents ($4,000.00), as authorized by 28 U.S.C. §2412(d), subject to the terms of
22   the above-referenced Stipulation.
23
24   DATED: 10/23/2018
25                                               UNITED STATES
26                                              MAGISTRATE JUDGE
27                                              MICHAEL R. WILNER
28

                                            1
